Citation Nr: 9912271
Decision Date: 05/04/99	Archive Date: 06/24/99

DOCKET NO. 92-13 622               DATE 

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Fargo, North Dakota

THE ISSUE

Entitlement to an earlier effective date for the award of service
connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: James W. Stanley, Jr., Esq.

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

REMAND

The veteran served on active duty from March 1968 to August 1970.

A review of the record indicates that additional development is necessary
prior to the completion of appellate review. In particular, the veteran's
representative sent a September 1998 letter to the Board of Veterans' Appeals
(Board) in which he requested a hearing to be conducted at the Regional
Office (RO). Although this letter referenced the issue now before the Board,
i.e., entitlement to an earlier effective date for the award of service
connection for PTSD, it also enclosed a copy of the Board's December 1997
remand concerning the issue of entitlement to service connection for
residuals of a left arm injury. In February 1999, the representative was
requested to clarify the type of hearing requested, and the issue or issues
for which the hearing was requested. The representative responded with the
appellant's request for a hearing before a member of the Board at the RO
concerning both issues.

In view of the foregoing, the case is remanded to the RO for the following
actions:

The veteran should be afforded an opportunity to offer testimony at a hearing
before a member of the Board, to be scheduled at the RO.

The Board intimates no opinion, either legal or factual, as to the ultimate
disposition of this appeal. The appellant may present additional evidence or
argument while the case is in remand status at the RO. Cf. Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999) for additional
development or other appropriate action must be handled in an expeditious
manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 41558 (1994), 38 U.S.C.A. 5101 (West Supp. 1998)
(Historical and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been

- 2 -

remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior to March
1, 1999). This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38 C.F.R.
20.1100(b) (1998).

